Exhibit 10.1


[filogo.gif]
ADDENDUM TO EMPLOYMENT OFFER
 


 
 
 
 
 
 
EMPLOYEE:
 
Gary Luquette
 
 
 
POSITION / TITLE:
 
President/Chief Executive Officer
 
 
 
HIRE DATE:
 
January 23, 2015
 
 
 
LTI:
 
For the avoidance of doubt, upon Mr. Luquette’s retirement from the Company, any
then unvested awards will remain outstanding and vest in accordance to the
applicable vesting schedule provided that Mr. Luquette agrees to and complies
with the terms of the non-compete obligations contained in the award agreement.
 
 
 
/s/ D. Keith Mosing
 
 
/s/ Sheldon R. Erikson
 
 





